Order of April 12, 1930, modified by inserting therein a provision giving the relator the right of visitation once a week and the custody of the child for half a day on one Saturday in each month when the child is in the city, but withholding the right of visitation when the child is on vacation in the summer; hours and time of visitation and custody to be inserted In the order. As so modified, the order is affirmed, without costs. No opinion. *798Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice. [See post, p. 808.]